DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NICOLE BARONE,
                             Appellant,

                                    v.

                     WELLS FARGO BANK N.A.,
                            Appellee.

                              No. 4D17-1495

                          [October 26, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE11025064.

  Nicole Barone, Lighthouse Point, pro se.

  Sara F. Holladay-Tobias of McGuire Woods LLP, Jacksonville, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.